Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.87 Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 FEDERAL TRADE COMMISSION,
 600 Pennsylvania Avenue, N.W.
 Washington, D.C. 20580
                                                       No. _____ CV ______
                               Plaintiff,
                                                         FILED UNDER SEAL
                        v.

 ILLUMINA, INC.,
 5200 Illumina Way
 San Diego, CA 92122

                        and

 GRAIL, INC.,
 1525 O’Brien Drive
 Menlo Park, CA 94025


                               Defendants.



                                            COMPLAINT

        Plaintiff, the Federal Trade Commission (“FTC” or “Commission”), by its designated

attorneys, petitions this Court for a preliminary injunction enjoining Defendant Illumina, Inc.

(“Illumina”) and its subsidiaries, from consummating its proposed acquisition (the “Acquisition”)

of GRAIL, Inc. (“Grail”). The Commission seeks this relief pursuant to Section 13(b) of the

Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b), and Section 16 of the Clayton

Act, 15 U.S.C. § 26. Absent such relief, Illumina and Grail (collectively, “Defendants”) have

represented that they would be free to consummate the Acquisition after 11:59 p.m. on March 30,

2021.

        A temporary restraining order enjoining the Acquisition is necessary to preserve this
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.88 Page 2 of 31




Court’s ability to provide full and effective relief after considering the Commission’s motion for

a preliminary injunction. Preliminary injunctive relief is imperative to preserve the status quo and

to protect competition while the Commission adjudicates whether the Acquisition is unlawful. The

Commission has already initiated the administrative trial, pursuant to Sections 7 and 11 of the

Clayton Act, 15 U.S.C. §§ 18, 21, and Section 5 of the FTC Act, 15 U.S.C. § 45, by filing an

administrative complaint on March 30, 2021. Pursuant to FTC regulations, the administrative trial

will begin on August 24, 2021. Allowing the Acquisition to proceed would harm consumers and

undermine the Commission’s ability to remedy the anticompetitive effects of the Acquisition if it

is ultimately found unlawful after a full administrative trial on the merits and any subsequent

appeals.

                                    NATURE OF THE CASE

        1.      This is an action to preliminarily enjoin the consummation of Illumina’s proposed

acquisition of Grail. If consummated, the Acquisition would substantially lessen competition in

the U.S. multi-cancer early detection (“MCED”) test market by diminishing innovation and

potentially increasing prices and reducing the choice and quality of MCED tests. In other words,

it is likely to harm U.S. consumers.

        2.      MCED tests are poised to revolutionize how cancer is detected and treated, having

the potential to save millions of lives in the United States and around the world. Although cancer

is the second leading cause of death in the United States, healthcare providers currently are able to

screen for only a small number of cancer types, testing for one cancer at a time. Doctors currently

lack the option to broadly screen for multiple types of cancer using a single test. As a result, the

vast majority of cancers are only detected after patients exhibit symptoms, when it is often too late

to treat the cancer effectively.



                                                 2
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.89 Page 3 of 31




       3.        Rather than wait for cancer symptoms to arise, MCED tests use a “liquid biopsy”

process to examine fragments of DNA in the bloodstream to determine whether cancer cells have

shed any DNA. The vast majority of tumors shed cancer cells, making detection of cancer through

liquid biopsy possible at very early stages of the disease and allowing for early treatment that could

dramatically improve patients’ outcomes. The MCED testing workflow is as follows: First, a

phlebotomist collects a blood sample from a patient and ships it to a laboratory. At the laboratory,

the DNA in the sample is extracted and analyzed using a next-generation sequencing (“NGS”)

platform (which includes the NGS equipment and designated consumables such as cells/cartridges

and reagents). The NGS platform quickly and accurately identifies the order of the component

blocks—called nucleotides—in the DNA sample, and it produces a data read-out that is used to

determine whether a patient has mutations and/or other biomarkers associated with any of the

cancers analyzed by the MCED test.

       4.        Defendant Grail, with its Galleri MCED test, is racing against several other firms

to develop and ultimately commercialize this revolutionary technology. Grail and its rivals are

developing MCED tests that seek to shift the cancer paradigm by simultaneously screening for

multiple cancers, including those not screened for today, using blood samples. MCED tests will



ultimately saving lives. Illumina recognizes the life-saving benefits of MCED tests and estimates

that “[e]ach year of testing can potentially avert [approximately] 100,000 cancer-related deaths . .

. .” Grail, its rivals, and others in the industry view MCED tests as a major advancement in the

war on cancer.

       5.        Illumina’s NGS platforms are an essential input for the development and

commercialization of MCED tests. Grail’s Galleri test, along with its rivals’ MCED tests in



                                                  3
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.90 Page 4 of 31




development, must and do rely on Illumina’s NGS platforms. They use Illumina’s platforms to

sequence the short fragments of DNA found in the bloodstream, known as cell-free DNA or

“cfDNA,” to determine whether any DNA comes from cancerous tumors and potentially where in

the body that tumor is located.

       6.      Illumina is a dominant provider of NGS platforms, which are used for a wide array

of applications in addition to developing MCED tests. Illumina accounts for the vast majority of

NGS instrument and reagent sales in the United States, and its platforms produce more than 90

percent of the world’s sequencing data. With respect to the application relevant to this case—

MCED tests—Grail’s rivals have no substitutes for Illumina’s NGS platforms. Due to the

technical limitations of other NGS and non-NGS products, Grail’s rivals cannot use any product

other than Illumina’s NGS platforms to develop a clinically effective and commercially viable

MCED test capable of competing with Grail’s Galleri test.

       7.      Illumina initially formed Grail in 2015 with the purpose of “[enabling] the early

detection of cancer in asymptomatic individuals through a blood screen,”—the “holy grail” of

early cancer detection (hence, its name). At the time, Illumina identified cancer screening as

                                           Illumina recognized that its



                                        For example, when Illumina first formed Grail, it offered

                                                                                             while

simultaneously concluding that it would



       8.      Two years after forming Grail, Illumina reduced its ownership interest to below 20

percent of the voting rights in the company, after concluding that



                                                4
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.91 Page 5 of 31




                                                                                             Today

Illumina owns 14.5 percent of Grail’s voting shares, while other investors including Arch Venture

Partners, Jeff Bezos, Bill Gates, and Johnson & Johnson control the rest. Since reducing its stake

in Grail, Illumina has



       9.       Grail projects Galleri will be                                                  and

that it will be able to detect up to 50 types of cancer, often at very early stages, in asymptomatic

individuals.   Grail is currently conducting a



                    Grail plans to launch its Galleri test as a laboratory developed test (“LDT,”

meaning it can only be run in Grail’s own laboratory) in 2021.                              it plans

to obtain U.S. Food and Drug Administration (“FDA”) approval for Galleri.

       10.      Illumina recognizes that cancer screening is

               worldwide, with a projected market size of tens of billions of dollars by 2035.

Similarly, Grail projects Galleri could earn




       11.      As the only supplier of a critical input, Illumina already possesses the ability to

foreclose or disadvantage Grail’s MCED rivals. Illumina has several tools available that it could

use to impede the competitiveness of any MCED test developer. If Illumina determined it would

maximize its profits by limiting the competitiveness of an MCED test that posed a threat to Grail's



                                                 5
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.92 Page 6 of 31




Galleri business, among other things, it could (1) raise the test developer’s prices for NGS

instruments and consumables, (2) impede the rival’s research and development efforts by denying

important technical assistance and other proprietary information needed to obtain FDA approval

or design a commercially successful MCED test, or (3) refuse or delay the execution of a license

agreement required to sell distributed in vitro diagnostic (“IVD”) versions of the test (or offer the

license on terms that would restrict the competitiveness of the rival’s IVD test). Defendants

recognize the combined firm will have the ability to disadvantage Grail’s rivals. For example, one

Illumina executive explained that the combined firm will have the




       12.     If the Acquisition is consummated, Illumina will gain the incentive to foreclose or

disadvantage firms that pose a significant competitive threat to Grail and to limit the

competitiveness of any MCED product that Defendants expect to compete closely with Galleri.

While Illumina currently benefits from selling NGS platforms and consumables to all MCED test

developers, if the Acquisition is consummated, instead of realizing profits only from the sale of

NGS platforms and consumables, Illumina stands to profit significantly from sales of Grail’s

MCED test. In fact, Illumina projects that it will

                                                               estimating that by




       13.     Grail’s rivals have no alternative to using Illumina’s NGS platforms to develop and

commercialize their MCED tests, therefore, they will be unable to divert away from Illumina if



                                                 6
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.93 Page 7 of 31




the combined firm raises their costs or otherwise forecloses or disadvantages them. As a result,

after the Acquisition, Illumina will control the fate of every potential rival to Grail for the

foreseeable future.

       14.     Post-Acquisition, Illumina will have the ability to monitor each company

developing an MCED test using its NGS platform and the incentive to kill or disable any products

that appear likely to take significant business away from Galleri. Because Defendants expect

Galleri to be the

                                                     Galleri would likely recapture

               all or most of the sales from Grail’s rivals that the combined firm disadvantaged or

foreclosed. To maximize its profits, the combined firm would have the incentive to prevent the

launch, or limit the competitiveness, of each rival MCED test that appeared likely to compete

closely with (and thus divert sales from) Galleri, while simultaneously promoting sales and

development efforts of other Illumina NGS platform customers working on non-competing

products. Preserving robust competition among MCED test developers is critically important to

the public and the effort to save American lives in the war against cancer. As Grail’s CEO

explained,

                                                          Allowing Illumina to purchase Grail and

act on the incentives created by the Acquisition would cause substantial harm to U.S. consumers,

who would experience reduced innovation, as well as potentially higher costs and reduced choice

and quality for these life-saving products.

       15.     There are no countervailing factors sufficient to offset the likelihood of competitive

harm from the Acquisition. Defendants cannot demonstrate that new entry of an MCED test that




                                                 7
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.94 Page 8 of 31




does not rely on Illumina’s NGS platform would be timely, likely, or sufficient to offset the

anticompetitive effects of the proposed Acquisition.

       16.     Defendants will be unable to show sufficient cognizable, verifiable, or merger-

specific efficiencies that would offset the likely and substantial competitive harm from the

Acquisition.

       17.     Allowing the Acquisition to proceed while the Commission adjudicates the

Acquisition on its merits would harm consumers and undermine the Commission’s ability to

remedy the anticompetitive effects of the Acquisition if it is found unlawful.

                                JURISDICTION AND VENUE

       18.     This Court’s jurisdiction arises under Section 13(b) of the FTC Act, 15 U.S.C. §

53(b), and under 28 U.S.C. §§ 1331, 1337, and 1345. This is a civil action arising under Acts of

Congress protecting trade and commerce against restraints and monopolies, and is brought by an

agency of the United States authorized by an Act of Congress to bring this action.

       19.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), provides in pertinent part:

       Whenever the Commission has reason to believe

       (1)     that any person, partnership, or corporation is violating, or is about
               to violate, any provision of law enforced by the Federal Trade
               Commission, and

       (2)     that the enjoining thereof pending the issuance of a complaint by the
               Commission and until such complaint is dismissed by the
               Commission or set aside by the court on review, or until the order
               of the Commission made thereon has become final, would be in the
               interest of the public – the Commission by any of its attorneys
               designated by it for such purpose may bring suit in a district court
               of the United States to enjoin any such act or practice. Upon a proper
               showing that weighing the equities and considering the
               Commission’s likelihood of ultimate success, such action would be
               in the public interest, and after notice to the defendant, a temporary
               restraining order or a preliminary injunction may be granted without
               bond. . . .


                                                 8
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.95 Page 9 of 31




       20.     Defendants are, and at all relevant times have been, engaged in activities in or

affecting “commerce” as defined in Section 4 of the FTC Act, 15 U.S.C. § 44, and Section 1 of the

Clayton Act, 15 U.S.C. § 12.

       21.     The FTC Act, 15 U.S.C. § 53(b), authorizes nationwide service of process, and

personal jurisdiction exists where service is effected pursuant to federal statute. Fed. R. Civ. P.

4(k)(1)(C). Venue is proper in the District of Columbia under 28 U.S.C. § 1391(c)(3), as well as

under 28 U.S.C. § 1391(c)(2).

                  THE PARTIES AND THE PROPOSED ACQUISITION

       22.     Plaintiff, the Federal Trade Commission, is an agency of the United States

government, established, organized, and existing pursuant to the FTC Act, 15 U.S.C. §§ 41 et seq.,

with its principal offices at 600 Pennsylvania Avenue, N.W., Washington, D.C. 20580. The

Commission is vested with authority and responsibility for enforcing, inter alia, Section 7 of the

Clayton Act, 15 U.S.C. § 18, and Section 5 of the FTC Act, 15 U.S.C. § 45.

       23.     Defendant, Illumina, is a publicly-traded Delaware corporation, headquartered in

San Diego, California. Illumina develops, manufactures, and markets life sciences tools and

integrated systems for the large-scale analysis of genetic variation and function. Founded in 1998,

Illumina’s main product offerings are short-read NGS systems and the associated consumables.

Illumina’s NGS platforms are used for DNA sequencing. In the United States, Illumina sells the

only NGS platforms capable of being used by MCED test developers. In 2020, Illumina earned

$3.24 billion in revenue worldwide, 49 percent of which was from U.S. sales.

       24.     Defendant, Grail, is a private pre-commercial diagnostics company, headquartered

in Menlo Park, California. Grail develops NGS-based oncology tests, with a focus on early cancer

detection. Grail’s development pipeline includes three NGS-based oncology tests with distinct


                                                9
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.96 Page 10 of 31




 applications: Galleri, an MCED test that screens for early signs of cancer in asymptomatic patients;

 a diagnostic aid to cancer (“DAC”) test, which confirms cancer diagnoses in patients suspected to

 have cancer; and a minimal residual disease (“MRD”) test, designed to assess cancer recurrence

 after a patient has already undergone treatment. Today, Grail has no revenue but has raised

 approximately $2 billion in private funding since 2016.

        25.     Grail’s flagship test, Galleri, has been designed to detect over 50 different types of

 cancer from a single blood draw, most of which have “no existing recommended screening tests.”

 Grail’s goal is for Galleri to be used in all patients over the age of 50 to detect cancer early, even

 in asymptomatic, otherwise healthy patients.

                                                                                                 Grail

 plans to launch Galleri in the United States as an LDT in 2021 and to obtain FDA approval for

 Galleri in                     Grail also plans to                                             All of

 Grail’s tests depend on the use of Illumina’s NGS platforms.

        26.     Grail was originally formed by Illumina in 2015. Starting in 2017, Illumina reduced

 its ownership of Grail to below 20 percent of the company’s voting interest. Currently, Illumina

 retains 14.5 percent ownership of Grail’s voting shares and

                                                                   On September 20, 2020, Illumina

 entered into an Agreement and Plan of Merger to acquire the approximately 85.5 percent of Grail

 voting shares outstanding that it does not already own for cash and stock consideration valued at

 approximately $7.1 billion and additional contingent payments to Grail’s non-Illumina

 stockholders valued at approximately $1.2 billion.

        27.     On March 30, 2021, by a 4-0 vote, the Commission found reason to believe that the

 Acquisition would substantially lessen competition in violation of Section 7 of the Clayton Act,



                                                  10
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.97 Page 11 of 31




 15 U.S.C. § 18, and Section 5 of the FTC Act, 15 U.S.C. § 45. On March 30, 2021, the Commission

 commenced an administrative adjudication proceeding to determine whether the Acquisition is

 unlawful. An administrative trial before an Administrative Law Judge, is scheduled to begin on

 August 24, 2021. The ongoing administrative trial provides a forum for all parties to conduct

 discovery, followed by a merits trial with up to 210 hours of live testimony. See 16 C.F.R. § 3.41.

 The decision of the Administrative Law Judge is subject to appeal to the full Commission, which,

 in turn, is subject to judicial review by a United States Court of Appeals.

        28.     In authorizing the filing of this complaint, the Commission has determined that

 (1) it has reason to believe the Acquisition would violate the Clayton Act and the FTC Act by

 substantially lessening competition in one or more lines of commerce, and (2) an injunction of the

 Acquisition pending the resolution of the Commission’s administrative trial and any appeals will

 promote the public interest to minimize harm to customers and the American public, and to

 preserve the Commission’s ability to grant an adequate remedy if it concludes, after the

 administrative trial, that the Acquisition is unlawful.

                                   INDUSTRY BACKGROUND

        29.     Cancer is the second leading cause of death in the world. In 2020, nearly two

 million new cases of cancer were diagnosed in the United States and over six hundred thousand

 Americans died from the disease.        Most cancers are detected only after a patient exhibits

 symptoms, when the tumor has grown and the cancer has often metastasized, or spread, to other

 parts of the body. At this advanced stage, it is frequently too late for effective treatment and,

 unfortunately, the patient often dies from the disease.

        30.     Currently in the United States, very few asymptomatic individuals are screened for

 many types of cancer. In fact, the U.S. Preventive Services Task Force (“USPSTF”) provides



                                                  11
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.98 Page 12 of 31




 screening recommendations for only four cancers—lung, breast, colorectal, and cervical. The

 screening recommendations for these four cancers allow cancer to be detected at very early stages

 when chances of survival are high. Other cancers go undetected until a patient shows symptoms

 at later stages, resulting in worse treatment options and prognoses.

        31.     Grail and other MCED test developers are researching, designing, and working to

 commercialize products that will shift the cancer screening and treatment paradigm. Their MCED

 tests are designed to simultaneously screen for multiple cancers, including cancers that are not

 screened for at all today, using blood samples. The tests compare DNA fragments in patients’

 blood samples with a clinical database of known biomarkers or patterns that indicate the presence

 of cancer. Thus, the more clinical data that an MCED test developer acquires, the better the test

 performs.

        32.     An MCED test may be initially launched as a LDT. An LDT can only be run in a

 test developer’s own proprietary laboratory because it has not undergone the rigorous FDA pre-

 market approval process. LDTs provide only a limited commercial opportunity because payers

 may not reimburse LDTs as they have not yet received FDA approval for cancer screening.

        33.     IVD MCED tests must undergo the FDA’s premarket approval process, or PMA.

 An IVD test can either be approved as a single-site IVD test, meaning each laboratory site where

 samples will be processed must be approved by the FDA including the MCED test supplier’s own

 laboratory, or as a distributed IVD test, meaning tests can be sold as “kits” to third-party

 laboratories to run in their own laboratories. As more patients receive access to MCED tests

 generally, it will likely become more important for MCED tests developers to offer distributed or

 kitted IVD tests. As a former Illumina executive explained,

                                                                 Industry participants anticipate that



                                                 12
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.99 Page 13 of 31




 selling distributed IVD versions of MCED tests will be important to the effective long-term

 commercialization of these products because distributed IVD tests, unlike single-site IVDs, can be

 performed at third-party laboratories. Many customers are expected to prefer distributed IVD tests.

        34.      To analyze DNA fragments in the blood, MCED tests require the use of an NGS

 platform and consumables to determine the order of DNA components and identify mutations or

 patterns consistent with the presence of cancer. While Grail and its rivals are currently at different

 stages of development, they all rely on Illumina’s NGS platform and sequencing reagents (today

 and in the future) to develop, launch, and eventually market their MCED products. No other NGS

 platform has the cost, accuracy, and throughput necessary for use in MCED tests. As one MCED

 test developer explained,

                                                   As a result, Grail’s competitors are self-described

 as Illumina’s                                   because if Illumina chose to stop supplying its

 instruments or reagents, or significantly increased its prices, that would end or derail their

 development efforts or greatly diminish their competitiveness.

        35.      MCED test developers depend on Illumina at every stage of the development

 process. For example, when a developer is designing its MCED test, it specifically tailors the test

 to work with a particular sequencer and reagents. Further, because MCED tests are designed to

 work with a specific Illumina NGS platform, if an MCED test developer decides to seek FDA

 approval for its product, its approval is contingent on the test’s performance on Illumina’s

 platform, and the MCED test developer must rely on Illumina to supply vital information, such as

 design files, quality and accuracy data, or distributed IVD agreements. Moreover, post-launch,

 third-party MCED test developers competing with Grail would need to rely on a vertically-




                                                  13
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.100 Page 14 of 31




 integrated Illumina in order for those MCED test developers to grow and better penetrate the

 MCED market.

                 THE RELEVANT ANTITRUST MARKET IS MCED TESTS

        36.      The Acquisition would substantially lessen competition in the market for the

 research, development, and commercialization of MCED tests in the United States and cause harm

 to American consumers.

              A. MCED Tests is the Relevant Product Market
        37.      MCED tests are being designed to detect multiple types of early-stage cancer in

 asymptomatic individuals. When cells in the body die, they shed DNA into the bloodstream,

 known as cfDNA. cfDNA that comes from cancerous cells is referred to as circulating tumor DNA

 or “ctDNA.”      MCED tests look for ctDNA by examining the small cfDNA fragments

 (approximately 150-180 base pairs), sometimes in conjunction with other analytes such as RNA,

 using an NGS platform to determine whether any cfDNA has been shed from cancerous cells.

 Because cancerous cells begin to shed DNA at very early stages, MCED tests are designed to

 detect cancer before a patient manifests any symptoms.

        38.      Because existing cancer screening methods, like a mammography for breast cancer

 or a pap smear for cervical cancer, can only screen for a specific cancer type and are unlikely to

 expand to screen for more types of cancers, existing screening methods are not substitutes for

 MCED tests and are properly excluded from the relevant product market. The USPSTF

              for cancer screening and recommends cancer screening tests for only four types of

 cancer—lung, breast, colorectal, and cervical. MCED tests are

                                           by detecting other types of cancer for which there are no

 screening options today. These cancers, such as pancreatic, liver, and stomach cancer, are, instead,

 typically only detected after patients have more advanced cancer (after exhibiting symptoms),

                                                 14
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.101 Page 15 of 31




 which is often too late to treat the cancer effectively. Also, unlike existing screening methods,

 MCED tests can screen for multiple types of cancer at the same time. A single MCED test can

 look for thousands or tens of thousands of potential biomarkers (such as mutations or methylation

 patterns) consistent with cancer in asymptomatic individuals, allowing it to look for early signs of

 many cancers at once and providing detailed information about the specific cancer, its genetic

 drivers, and often the cancer’s location in the body.

        39.     One existing testing technology, polymerase chain reaction (“PCR”), can be used

 to look for certain changes in a gene or chromosome, which may help with finding a specific

 genetic condition or a disease. However, PCR-based tests can only search for the existence of a

 few cancer-related biomarkers per each run of the platform. As a single cancer can have dozens

 or hundreds of possible biomarkers located throughout the genome, the utility of these tests as an

 oncology screening tool is severely limited compared to MCED and is unlikely to be a substitute

 for MCED tests in the near future.

        40.     NGS-based single-cancer early detection tests are also unlikely to be substitutes for

 MCED tests in the near future. Although several single-cancer early detection tests utilize the

 same technology as MCEDs, Grail recognizes that MCED tests



                                         Defendants’




        41.     Finally, a tissue biopsy is not a substitute for MCED tests. Unlike a minimally

 invasive liquid biopsy, a tissue biopsy requires the removal of a tissue sample from a patient to



                                                  15
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.102 Page 16 of 31




 analyze. This process is not only invasive, but some tumors are inaccessible for biopsy and others

 do not provide sufficient tissue to elicit conclusive results. As a result, a tissue biopsy is often

 difficult to do, costly, time-consuming and may sometimes cause further spread of the cancer.

 Moreover, a tissue biopsy typically is used for assessing the presence of cancer in symptomatic

 patients where the location of the suspected cancer is known.

               B. The United States is the Relevant Geographic Market
         42.      The United States is the relevant geographic market to assess the competitive

 effects of the Acquisition. U.S. MCED customers cannot practically turn to an MCED test

 provider located outside the United States. Turnaround time for MCED tests is important to ensure

 that cancer is identified and treated quickly, making customers unlikely to turn to a foreign-based

 firm.

         43.      MCED tests will likely require approval by the FDA to receive reimbursement from

 healthcare payers in the United States. As such, MCED tests sold outside the United States, but

 not approved for sale in the United States, do not provide viable competitive alternatives for U.S.

 consumers. In addition, distributed IVDs will require approval by the FDA prior to use in any

 non-manufacturer laboratory.

               C. Size and Structure of U.S. MCED Test Market
         44.      Although no MCED test is currently commercialized, Illumina, test developers, and

 others in the industry expect the U.S. MCED market to be large and have sales of tens of billions

 of dollars annually. As Grail noted in its amended Form S-1 Registration Statement filing, “[w]e

 believe Galleri has the potential to integrate directly into the healthcare delivered to individuals

 every year who are already going to a physician for their standard-of-care cancer screening. Over

 time, we expect adopting physicians to recommend our test to be ordered annually as part of an




                                                  16
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.103 Page 17 of 31




 individual’s physical examination or wellness appointment, or when undertaking other screening

 examinations.”

        45.     Illumina recognizes that cancer screening is

               with a projected market size of tens of billions of dollars by 2035.

                                                                         Other MCED tests developers

 have also analyzed the projected addressable U.S. MCED test market and estimated sales of tens

 of billions of dollars annually.

        46.     Multiple firms are developing MCED tests that would likely compete with Grail’s

 Galleri test. These firms include

                                                             While in various stages of development,

 many have spent hundreds of millions of dollars to research, develop, and conduct clinical trials

 for their respective MCED tests. MCED test developers use data collected from their clinical trials

 to improve the quality of their MCED tests. All rely on Illumina’s NGS platform to perform their

 tests. For example, as one MCED test developer,




        47.     Grail’s Galleri MCED test will likely be                       launching this year as an

 LDT. In addition, Grail expects that its Galleri MCED test will obtain FDA approval

       after the Galleri LDT is launched.

                                    Grail projects that its Galleri test could generate

                             at a volume of                                               tests.

        48.

 appears closest to market



                                                    17
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.104 Page 18 of 31
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.105 Page 19 of 31




 vertical merger may diminish competition by leaving the merged firm with the ability and

 incentive to use its control of the related product to weaken or remove the competitive constraint

 from one or more of its actual or potential rivals in the relevant market. As the only provider of a

 critical input into MCED tests, Illumina possesses multiple means of foreclosing or disadvantaging

 rivals to Grail. After the Acquisition, Illumina will have an increased incentive to disadvantage

 close competitors to Grail because the value of foregone NGS instrument and consumable sales to

 disadvantaged third-party MCED test developers will be offset by the gain in MCED testing

 revenue captured by Grail.

    I.         As the Dominant Provider of NGS Platforms for MCED Tests, Illumina Has the
               Ability to Lessen Competition in the U.S. MCED Test Market by Raising Costs
               and Hindering Development Efforts of Grail’s Rivals
         54.      MCED test developers must and do rely on Illumina’s NGS platform, along with

 its service and support, to research, develop, launch, and sell their MCED tests successfully. As

 the dominant provider of NGS platforms for MCED test developers, Illumina can use its control

 of a critical input to foreclose or disadvantage Grail’s rivals through at least the following means:

 by raising the test developer’s prices for NGS instruments and consumables, impeding the rival’s

 research and development efforts by denying important technical assistance and other proprietary

 information needed to obtain FDA approval or design a commercially successful MCED test, or

 refusing or delaying the execution of an agreement required to sell distributed IVD versions of the

 test (or offering the agreement on terms that would restrict the competitiveness of the rival’s IVD

 test) – terms that allow rivals to compete effectively with Grail.

               A. Illumina is the Dominant (and Currently Only) Provider of a Related Product
                  and Necessary Input to MCED Tests




                                                  19
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.106 Page 20 of 31




        55.     Illumina’s NGS platform is the related product and is a critical input for MCED

 tests. As the only NGS platform option for MCED test developers, the related product gives

 Illumina the ability to foreclose, raise the cost of, or otherwise disadvantage Grail’s MCED rivals.

        56.     A critical input for MCED tests is a sequencing platform that analyzes accurately

 and efficiently DNA fragments that measure no more than 150-180 base pairs. The sequencing

 platform must be highly sensitive to detect even the lowest levels of ctDNA in the bloodstream,

 and highly specific to accurately identify those patients with cancer-related ctDNA. In addition to

 sensitivity and specificity, MCED testing requires a cost-effective sequencing technology capable

 of high-throughput—the ability to sequence DNA samples at a high rate at a low cost per base

 pair. Collectively, these technical capabilities make it possible to detect genomic variations in

 liquid biopsies at a sufficiently low cost to make an MCED test product both competitive and

 accessible to the American public.

        57.     Short-read NGS—the type of sequencing provided by Illumina’s platforms—is the

 only sequencing technology that can satisfy all requirements for MCED tests, including the ability

 to read short fragments of DNA, high sensitivity, high specificity, fast turnaround times, high

 throughput, and low cost per base.

        58.     Long-read NGS platforms are not viable substitutes for MCED test developers.

 Although long-read NGS platforms are well-suited for different types of sequencing applications

 such as de novo whole-genome sequencing or detecting large structural rearrangements, long-read

 NGS platforms lack the sensitivity, specificity, throughput, and cost profile needed for companies

 to develop and commercialize competitive MCED tests.

        59.     Other sequencing technologies are not substitutes for short-read NGS for MCED

 tests. For example, Sanger sequencing, the original DNA sequencing technology, lacks the



                                                 20
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.107 Page 21 of 31




 necessary high-throughput, high-accuracy, and low-cost required for ctDNA sequencing. Sanger

 sequencing throughput is orders of magnitude less than that of NGS and would require millions of

 additional runs per patient.

        60.     Illumina is the dominant provider of short-read NGS platforms in the United States.

 Illumina’s suite of short-read NGS platforms vary from benchtop instruments that are designed for

 targeted sequencing projects to factor-scale instruments geared for high-throughput projects like

 MCED testing. Today, Illumina’s NGS platform portfolio offers higher throughput, lower cost,

 and higher accuracy rates than

        61.     Thermo Fisher Scientific, Inc. (“Thermo Fisher”) is the only other short-read NGS

 platform manufacturer in the United States.          Thermo Fisher’s sequencing platforms




        62.     Aside from Illumina and Thermo Fisher, Beijing Genomics Institute (“BGI”) is the

 only other short-read NGS platform provider in the world. BGI is currently enjoined from selling

 its NGS platform in the United States during the duration of a patent infringement lawsuit filed by

 Illumina.

        63.     MCED test developers recognize that Illumina’s short-read NGS platform offers

 technical capabilities unavailable on any other platform. MCED test developers have spent

 hundreds of millions of dollars on Illumina products, and have developed, refined, and specifically

 tailored their MCED tests to work with Illumina’s instruments.



                                                 21
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.108 Page 22 of 31




        64.      Sufficient and timely entry of a new short-read NGS platform capable of meeting

 the needs of MCED test developers appears unlikely to deter or counteract anticompetitive effects

 from the Acquisition because launching a new NGS platform requires considerable investment of

 capital and time to overcome significant scientific, legal, and commercial barriers.

        65.      Multiple potential entrants have previously tried to enter the short-read NGS market

 but failed due to technological challenges. Other entrants have spent hundreds of millions of

 dollars over multiple years but have not succeeded in launching viable short-read NGS platforms.

        66.      Entry into the market for NGS platforms has also proved difficult as a result of

 patent protections, particularly related to patents held by Illumina. For example, soon after Qiagen

 N.V. (“Qiagen”) launched its NGS platform, Illumina sued Qiagen for patent infringement and

 won an injunction that forced Qiagen out of the U.S. market. More recently, Illumina has sued

 potential rival BGI, winning a preliminary injunction that prevents BGI from selling its sequencers

 in the United States.

        67.      Although some firms are attempting to develop NGS platforms, they are years away

 from launching viable substitutes for Illumina’s short-read NGS. Even if other NGS platform

 manufacturers enter the U.S. market, it would take years, assuming it was possible at all, for

 MCED test developers to switch from Illumina’s NGS platforms to another platform. An MCED

 test developer would first have to reconfigure its MCED test to work with the new NGS platform.

 A switch to a new NGS platform may also require conducting new clinical trials because the

 extensive clinical trials required for FDA approval depend on interoperability with Illumina’s

 platform. Switching platforms is also costly as MCED test developers would have to reconfigure

 their test to properly work with the new NGS platform.

              B. Illumina has a Multitude of Tools to Foreclose or Reduce the Competitiveness
                 of Grail’s MCED Test Rivals

                                                  22
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.109 Page 23 of 31




          68.      Illumina has multiple tools at its disposal to foreclose, raise the costs of, or

 otherwise disadvantage Grail’s rivals. Some examples include increasing prices for its instruments

 and reagents, failing to provide reagents in a timely manner or otherwise diminishing service, or

 simply changing the payment structure by which it is compensated. By raising the price of its

 instruments and reagents to Grail’s rivals, Illumina would likely cause the price of the rival’s test

 to increase and                                                           a test. Similarly, Illumina’s

 customers are dependent on Illumina for the prompt service of Illumina’s instruments, including

 repair parts, labor, and preventative maintenance. Illumina’s customers also rely on Illumina for

 an assured and timely supply of the consumables needed to run tests on its NGS platform. And,

 Illumina has the ability to charge new, additional fees to clinical application test providers, such

 as per-test fees or royalties.

          69.      Illumina will have the ability to delay or foreclose access to its new technology and

 reduce the levels of its technical assistance and service to Grail’s rivals – impeding rivals’ research

 and development efforts. When Illumina releases new updates to its NGS platforms, its latest

 technology is typically cheaper, more accurate, and has a higher throughput than past versions,

 making it more attractive for MCED tests. For example, Illumina’s most recent NGS platform,

 the NovaSeq, is capable of reading tens of billions of DNA fragments per run and generates

 multiple terabases of sequences per run.          Simply knowing about planned updates or new

 technology in advance can help an MCED test developer with research and development efforts

 because it will know where to focus its expenditures. Denying, delaying access, or delaying

 disclosure of new technology to Grail’s rivals could harm their ability to compete effectively with

 Grail.




                                                    23
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.110 Page 24 of 31




          70.      When test developers seek FDA clearance to offer a distributed IVD test,

                                                                         Because the FDA must ensure

 that every laboratory that runs the distributed test has the same quality of results, the FDA looks

 for an                   between the test developer and the NGS platform provider during its review.




                                                                          Third-parties unable to sell

 distributed IVD tests will likely be significantly limited in their ability to compete against Grail’s

 Galleri test once these tests are widely adopted in the United States.

                C. Illumina Will be Able to Identify and Discriminate Against MCED Test
                   Developers Posing Competitive Threats to Grail’s Galleri Test
          71.       Illumina will be able to identify firms developing MCED tests likely to pose a

 competitive threat to Grail through publicly-available information as well as other information

 Illumina has access to in the ordinary course of business.

          72.      For example, because all MCED test developers use Illumina’s NGS platform,

 Illumina regularly negotiates and interacts one-on-one with its oncology test developer customers.

 A current Illumina executive explained that, during these interactions, customers will

                                                                                                     In

 particular, a customer may seek Illumina’s advice as to



          73.      Illumina can also identify and discriminate against Grail rivals in terms of pricing.

 An Illumina executive explained that

                              Using the core consumables that customers purchase, Illumina may be




                                                    24
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.111 Page 25 of 31




 able to



           74.      Another means by which Illumina can discriminate against its customers’ use of

 Illumina’s NGS platforms for MCED development is through its supply agreement terms. For

 example, even if a customer uses an Illumina NGS platform for multiple applications, Illumina

 can selectively target a customer’s use of the NGS platform for MCED testing through a variety

 of mechanisms,

                                                                                        Illumina has

 noted that it is



           75.      Any existing or potential supply agreements between Illumina and third-party

 MCED tests cannot offset the likely anticompetitive effects of this Acquisition because these

 agreements cannot account for each and every current and future method by which Illumina may

 foreclose, raise the costs of, or otherwise disadvantage Grail’s rivals.

     II.         Post-Acquisition, Illumina Would Have the Incentive to Lessen Competition in
                 the U.S. MCED Test Market by Disadvantaging Grail’s Rivals
           76.      The Acquisition would create an incentive for Illumina to maximize its profits by

 foreclosing or disadvantaging Grail’s rivals because it would benefit significantly in the U.S.

 MCED market when rivals lose sales or alter their behavior in response.

           77.      Several Illumina customers are poised to become close competitors with Grail in

 the sale of MCED tests including

                            Defendants have identified many of these companies as competitors and

 would be able to target them post-Acquisition. By disadvantaging these rivals of Grail, Illumina

 would maximize its total profits after the Acquisition.


                                                    25
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.112 Page 26 of 31




          78.    Grail will likely be                                                     in the United

 States, providing it with a dominant position in the market. Grail projects that it will launch Galleri

 this year as an LDT and will obtain FDA approval                             after the Galleri LDT is

 launched, allowing the combined firm to seek reimbursement from payers for its test.

          79.    As the

          Grail would recapture a substantial portion of sales from any disadvantaged downstream

 MCED-testing rival, particularly those rivals with MCED tests likely to compete closely with

 Grail.

          80.    Because the MCED market is pre-commercial, market shares do not yet exist.

 However, given Grail’s                                  Illumina’s internal projections estimate that

 Grail will have a        percent market share in

          81.    The benefits of capturing or preserving a larger share of the U.S. MCED test market

 via Grail will outweigh any loss in NGS instrument and consumables sales to Grail’s rivals.

 Illumina recognizes that cancer screening is                                                    with a

 projected market size of tens of billions of dollars by 2035. Similarly, Grail expects its Galleri test

 could reach                                         This revenue, and associated profits from selling

 Grail’s MCED tests, is projected to be

                                                                                                    For

 example, Illumina projected, when assessing the larger oncological clinical testing space that,




                                                    26
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.113 Page 27 of 31




                       ABSENCE OF COUNTERVAILING FACTORS

        82.     Defendants cannot demonstrate that new entry of an MCED test that does not rely

 on Illumina’s NGS platform would be timely, likely, or sufficient to offset the anticompetitive

 effects of the proposed Acquisition. Moreover, by implementing a strategy to disadvantage Grail’s

 rivals, the combined firm may make it more difficult for Grail’s rivals to obtain and/or generate

 additional data post-Acquisition, which creates additional barriers to entry for such rivals on any

 NGS or non-NGS platform.

        83.     Defendants fail to demonstrate that the Acquisition would likely generate

 verifiable, cognizable, merger-specific efficiencies that would offset the likely and substantial

 competitive harm from the Acquisition. According to Illumina,

                                                      To the extent that Acquisition results in any

 elimination of double-marginalization, Defendants cannot demonstrate that such a reduction in

 margin would offset the likely harm of the Acquisition.

                                           VIOLATION

                             COUNT I – ILLEGAL ACQUISITION
        84.     The allegations of Paragraphs 1 through 83 above are incorporated by reference.

        85.     As the only provider of a critical input into MCED tests, Defendant Illumina

 possesses multiple means of foreclosing or disadvantaging rivals to Defendant Grail. After the

 Acquisition, Defendant Illumina will have an increased incentive to disadvantage close

 competitors to Defendant Grail because the value of foregone NGS instrument and consumable

 sales to disadvantaged third-party MCED test developers will be offset by the gain in MCED

 testing revenue captured by Grail. Defendant cannot show that any cognizable efficiencies are of

 a character and magnitude such that the Acquisition is not likely to be anticompetitive.



                                                 27
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.114 Page 28 of 31




        86.      The Acquisition, if consummated, would be likely to lessen competition

 substantially in interstate trade and commerce in the market for MCED tests throughout the

 country in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.

                       LIKELIHOOD OF SUCCESS ON THE MERITS,
                     BALANCE OF EQUITIES, AND NEED FOR RELIEF

        87.      Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), authorizes the Commission,

 whenever it has reason to believe that a proposed acquisition is unlawful, to seek preliminary

 injunctive relief to prevent consummation of the acquisition until the Commission has had an

 opportunity to adjudicate the acquisition’s legality in an administrative trial. In deciding whether

 to grant relief, the Court must balance the likelihood of the Commission’s ultimate success on the

 merits against the public equities. The principal public equity weighing in favor of issuance of

 preliminary injunctive relief is the public interest in effective enforcement of the antitrust laws.

 Private equities affecting only Defendants’ interest cannot defeat a preliminary injunction.

        88.      The Commission is likely to succeed in proving that the effect of the Acquisition

 may be substantially to lessen competition or tend to create a monopoly in violation of Section 7

 of the Clayton Act, 15 U.S.C. § 18, or Section 5 of the FTC Act, 15 U.S.C § 45. In particular, the

 Commission is likely to succeed in demonstrating, among other things, that:

              a. The Acquisition would have anticompetitive effects in the U.S. MCED test market;

              b. Substantial and effective entry or expansion is difficult and would not be timely,

                 likely, or sufficient to offset the anticompetitive effects of the Acquisition;

              c. The efficiencies and procompetitive benefits asserted by Defendants do not justify

                 the Acquisition.

        89.      Preliminary relief is warranted and necessary. Should the Commission rule, after

 the full administrative trial that the Acquisition is unlawful, reestablishing the status quo ante if


                                                   28
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.115 Page 29 of 31




 the Acquisition has already occurred in the absence of preliminary relief would be extremely

 difficult. Moreover, in the absence of relief from this Court, substantial harm to competition would

 likely occur in the interim, even if suitable divestiture remedies were obtained later.

        90.      Accordingly, the equitable relief requested here is in the public interest.

 Wherefore, the Commission respectfully requests that:

              a. Illumina and Grail be preliminarily enjoined from taking any further steps to

                 consummate the proposed Acquisition and any related transactions, stock assets, or

                 acquisition of any other interests of one another either directly or indirectly;

                 carrying out any other agreement, understanding, or plan by which Illumina would

                 acquire control over Grail or any of its assets;

              b. Retain jurisdiction and maintain the status quo until the administrative trial that the

                 Commission has initiated is concluded; and

              c. Award such other and further relief as the Court may determine is appropriate, just,

                 and proper.




                                                   29
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.116 Page 30 of 31
Case 3:21-cv-00800-CAB-BGS Document 14 Filed 04/01/21 PageID.117 Page 31 of 31
